PER CURIAM.
Linda, Peter and Phillip Coucher’s petition for writ of prohibition seeks recusal of a trial judge. We find some of the allegations sufficient, and we grant the writ.
According to the Couchers’ allegations, the judge commented several times about the veracity of a witness during a hearing on a motion for summary judgment. The judge also commented that he would do some research to try to figure out a way to disregard the witness’s affidavit. We find these allegations were sufficient to create a well-founded fear in the mind of the petitioners (defendants below) that they would not receive a trial by an impartial tribunal. Kasser v. Woodson, 549 So.2d 802 (Fla. 5th DCA 1989) and Livingston v. State, 441 So.2d 1083 (Fla.1983).
PETITION FOR WRIT OF PROHIBITION GRANTED.
W. SHARP, HARRIS and PETERSON, JJ., concur.